     Case: 1:19-cv-06473 Document #: 15 Filed: 11/15/19 Page 1 of 1 PageID #:60

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Securities and Exchange Commission
                                         Plaintiff,
v.                                                    Case No.: 1:19−cv−06473
                                                      Honorable Sharon Johnson Coleman
SBB Research Group, LLC, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 15, 2019:


        MINUTE entry before the Honorable Sharon Johnson Coleman: The Court grants
defendants' unopposed motion for an extension of time and page limit [14]. Defendants
must file their responsive pleading by 12/9/2019. The memorandum in support of the
motion may be up to 25 pages. Plaintiff is also allowed 25 pages for its brief in
opposition, although the Court encourages both parties to express their arguments as
succinctly as possible. Defendants' motion [12] is stricken as moot. No appearance is
necessary on 11/19/2019. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
